DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 5 and 12 are objected to because of the following informalities: 
In claim 5, lines 4-5, it ‘a transformation function’ should be ‘the transformation function’ to correspond to the previous recitation.
In claim 12, line 14, it appears ‘points’ should be added after ‘registration’.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Altmann et al (US 7,604,601 –previously cited) in view of Packer et al (US 6,556,695 –previously cited).

receiving scan data collected from a scan of a heart (col 17, lines 9-17; col 17, line 66-col 18, line 7; see the pre-acquired CT or MRI data that is received);
extracting a three-dimensional (3D) surface model from the scan data, wherein the 3D surface model corresponds to a particular phase of a cardiac cycle of the heart (col 14, lines 51-67; col 15, lines 41-44; col 17, line 66-col 18, line 7; see the images and position measurements synchronized with the heart cycle for the 3D model, wherein the CT or MRI image is registered with the 3D model which indicates the 3D MRI/CT image also corresponds to a phase of the cardiac cycle);
receiving a surface registration captured from a plurality of ultrasound images of the inner heart walls via a catheter with ultrasound transducer and position sensor (col 14, lines 29-50; col 15, lines 53-64; col 17, lines 9-17; see the catheter with transducer and position sensor; see the discrete points of the surface); and 
registering the heart model with the surface registration (col 17, lines 9-17; see the registration of the model with the points).
Altmann also discloses a catheter navigation system including a catheter with transducer and magnetic position sensor to determine orientation of the catheter (col 14, lines 29-50; see the catheter with magnetic sensor), a position tracking system for tracking the catheter (col 12, lines 58-67; see the tracking system), and an image processor in communication with the catheter and position tracking system to perform the steps of the method (col 15, line 63; see the processor). Further still, Altmann discloses a non-transitory computer readable medium storing instructions to enable a 
Altmann discloses all features except generating a four-dimensional (4D) heart model using the 3D surface model and a time associated with the particular phase of the cardiac cycle of the heart, such that the 4D model is registered with 4D surface points. Altmann also does not disclose registering the 4D model with the 4D surface registration with a transformation function associated with a determined alignment error, wherein the function is updated until it does not change more than a defined threshold or until the alignment error is below a defined threshold. However, Packer teaches of using a plurality of 3D image data sets or 3D models at successive time points to create a 4D model and registering that model with image features (col 6, lines 4-8; col 6, lines 55-58). It follows that the series of 3D models are generated before acquiring ultrasound images (wherein it is before acquiring images generated at a later time point) and after acquiring image (wherein the images corresponds to the particular images used to generate the 3D model). Altmann further teaches registering the 4D model with the 4D surface registration with a transformation function associated with a determined alignment error, wherein the function is updated until it does not change more than a defined threshold or until the alignment error is below a defined threshold (col 9, line 53-col 10, line 8; see the matching/registering that is ‘iterative’ and ‘successive’ and see the cost function calculated for each transformation function based on the distance (i.e. an alignment error) from points on the transformed matched image to corresponding points on a base image resulting in a global minimum, which utilizes a predefined threshold relative to the cost to achieve the registration). It would have been obvious to the skilled 
Re claim 3: Altmann discloses that the model and surface registration are synchronized with electrocardiogram signals as time coordinates (col 14, lines 51-67; see the synchronization). When combined with Packer as set forth in regard to claim 2, it would have been obvious to use a 4D model and 4D surface points, as a 4D model is well known to be generated from 3D images over time giving a representation of the anatomy as it changes in motion.
Re claims 4-7: Altmann discloses all features except for creating a rigid global space-time registration between the 4D heart model and points included in the 4D surface registration including a transformation function with surface points located on an inner heart wall of the heart model or a local non-rigid registration. However, Packer teaches of a global rigid registration between the model and surface points wherein the matching includes a transformation function (col 9, line 53-col 10, line 8; see ‘global’ and the transformation used to achieve registration and wherein a translation and rotation indicate a rigid transformation). The surface points are also located on the inner heart wall (col 3, lines 55-57). Packer further teaches of a local non-rigid registration to further improve accuracy (col 6, line 46-col 7, line 5; wherein the deforming and dynamic registration for cardiac motion indicate a non-rigid registration of a portion of the heart). It would have been obvious to use the registrations as taught by Packer in order to have a more accurate registration.

Re claims 13, 17: Altmann discloses that surface points on the heart and are captured without the catheter, transducer, and magnetic position sensor touching any of the points on the heart when capturing the ultrasound images (col 15, lines 53-64; wherein the points are captured without touching), but does not disclose the 4D points. It would have been obvious to the skilled artisan to modify Altmann et al, to register a 4D model as taught by Packer with 4D surface points, as a 4D model is well known to be generated from 3D images over time giving a representation of the anatomy as it changes in motion.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 7,981,038. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘038 features a method, system, and non-transitory medium wherein scan data is received from a scan of CT images of the heart and a 4D model that is generated from a 3D surface model is registered with 4D surface registration points using ultrasound. ‘038 further cite that the ultrasound images are acquired without the catheter touching the heart walls, that the images are synchronized with an ECG signal, that 3D models are used to generate the 4D model, and that a transformation function is updated. Therefore, it would have been obvious to conclude that the instant claims are an obvious variant.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,480,588. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘588 features a method, system, and non-transitory medium wherein scan data is received from a scan of images of the heart and a 4D model that is generated from a 3D surface model is registered with 4D surface registration points from ultrasound, wherein the ultrasound is separate from the model. ‘588 further cite that the ultrasound images are .

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,017,260. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘260 features a method, system, and non-transitory medium wherein scan data is received from a scan of images of the heart and a separate modality 4D model is registered with 4D surface registration points from ultrasound. ‘260 further cite that the ultrasound images are acquired without the catheter touching the heart walls and that the images are synchronized with a time. Therefore, it would have been obvious to conclude that the instant claims are an obvious variant.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,566,043. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘043 features a method, system, and non-transitory medium wherein scan data is received from a scan of CT images of the heart and a 4D model that is generated from a 3D surface model is registered with 4D surface registration points from ultrasound. ‘043 further cite that the ultrasound images are acquired without the catheter touching the heart walls, that the images are synchronized with an ECG signal, that 3D models are .

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,861,338. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘338 features a method, system, and non-transitory medium wherein scan data is received from a scan of MRI or CT images of the heart and a 4D model that is generated from a 3D surface model is registered with 4D surface registration points from ultrasound. ‘338 further cite that the ultrasound images are acquired without the catheter touching the heart walls, that the images are synchronized with an ECG signal, that 3D models are used to generate the 4D model, and that a transformation function is determined. Therefore, it would have been obvious to conclude that the instant claims are an obvious variant.

Response to Arguments
Applicant's arguments filed 4/22/21 have been fully considered but they are not persuasive. Regarding the 103 rejection, Applicant argues that Altmann discloses “methods and systems for performing 3-D cardiac imaging” and that, along with Packer, do not disclose the limitations of independent claims 2, 12, and 18. Respectfully, the Examiner disagrees and finds that the newly claimed features are taught by the Packer reference (see the Packer citations in the rejection above).
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793